MEMORANDUM **
Edward Asatoorians appeals the 27-month sentence following his guilty-plea conviction for conspiracy to commit bank fraud in violation of 28 U.S.C. §§ 371, 1344. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We affirm in part, reverse in part, and remand.
We reverse and remand the district court’s two-level sentence enhancement based upon Asatoorians’s misrepresentation of his prior criminal history while testifying at a co-conspirator’s trial. See U.S.S.G. § 3C1.1. There is no substantial support in the record that the misrepresentation was material. We therefore reverse and remand for resentencing consistent with this disposition.
We reject Asatoorians’s contention that his sentence violates 18 U.S.C. § 3553(a)(6) because his co-defendant received a more lenient sentence than he given that he and his co-defendant were convicted of different offenses. See United States v. Caper-na, 251 F.3d 827, 831 (9th Cir.2001).
The district court did not abuse its discretion in denying Asatoorians’s request that an FBI agent be permitted to testify at his sentencing hearing regarding his cooperation with the authorities and acceptance of responsibility because Asatoorians testified on his own behalf, his counsel orally argued these issues, and the government fully briefed these issues in its Sentencing Recommendation and Motion for Downward Departure and its Revised Sentencing Recommendation. See United States v. Upshaw, 918 F.2d 789, 791 (9th Cir.1990).
We lack jurisdiction to review the district court’s discretionary denial of the government’s motion for a downward departure under U.S.S.G. § 5K1.1. See Unit*270ed States v. Hanna, 49 F.3d 572, 576 (9th Cir.1995).
AFFIRMED in part, REVERSED in part, and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.